In the year 1934 the appellant commenced an action for and obtained a decree of divorce from the respondent. In January, 1937, appellant started this present proceeding by obtaining an order directed to the respondent to show cause why the decree of divorce, which appellant had obtained, should not be set aside. Appellant based her application upon the ground that, prior to the entry of the divorce decree, the offense charged in her complaint had been condoned. The matter was presented to the trial court and resulted in an order denying the application. This is an appeal from the order thus entered.
In its order denying the application, the trial court set out, as the basis of its holdings, the following: "and it appearing to the satisfaction of the court that there has been no condonation or reconciliation of any kind between the plaintiff and defendant herein, * * * it is by the court ordered," etc. We have carefully reviewed this entire record, and we are convinced that the conclusion reached by the trial court was the proper conclusion upon the facts and evidence presented. *Page 576 
Conceding, therefore, without in any manner so deciding, that the appellant was entitled to urge condonation of the alleged offense, as a basis for setting aside the decree, we are of the opinion that the order appealed from must be, and the same is, affirmed.
All the Judges concur.